Lindsay, J.
—The statement of facts in this case is certainly very imperfect, as is manifest from the transcript itself. In the statement frequent reference to papers and the indorsements upon them is made, which purport to have been read to the jury on the trial, and yet they are not copied into the record, so as to enable this court to determine upon their legal effect, and to ascertain their legitimacy as evidence in the cause. Hence, it is impossible for this court to revise the finding of the jury and determine upon its correctness or incorrectness.
*195The uncertainty about the precise nature of the testimony introduced before the jury, and the imperfectness in its presentation, so glaringly obvious to the court from the transcript, will always be a sufficient ground to leave the verdict in the court below undisturbed, unless it should be apparent from the record that some vital point in the controversy has been erroneously decided by the court. In this case we cannot perceive any such ruling of the court prejudicing the rights of the appellants. On the contrary, so far as we can catch partial glimpses of the merits of the contest from the imperfect statement furnished, we are much inclined to the conviction that justice has been dispensed in the verdict and judgment appealed from.
We learn this much from the record: that a judgment was obtained in a justice’s court for $33 against the appellee; that execution was issued thereon, levied by a constable upon a negro boy belonging to the appellee; a delivery bond executed by him. A month and three days after the issuance of the first execution a second execution, issued upon the same judgment, and not upon the judgment of forfeiture on the delivery bond, as the statute requires, was levied upon about three hundred acres of land belonging to appellee, without his knowledge or consent, while he was absent from home; was sold by the constable, and one of the appellants became the purchaser for a sum a few cents in excess of $5; that a little over a month after this sale one of the appellants procured in some way an execution to issue against the purchasing appellant, had it levied upon the land as his property, and had it sold by a constable, and he and the third appellant became the purchasers for some forty-odd dollars. Against this combination the appellee sought to cancel the deeds acquired under these purchases and to quiet his title. From what we do see in the transcript before us we think the jury and the court below arrived at a just conclusion, and we will not disturb the judgment. It is
Affirmed.